Citation Nr: 0713269	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of reducing the rating for residuals of a 
right heel reconstruction surgical scar to a noncompensable 
rating.

2.  Entitlement to a compensable evaluation for residuals of 
a right heel reconstruction surgical scar.

3.  Entitlement to service connection for an additional right 
foot surgical scar.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2004 rating decisions 
by the Department of Veterans Affairs (VA) in Huntington, 
West Virginia, which denied the benefits sought on appeal.

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
February 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.

At his February 2006 hearing, the veteran raised the issue of 
entitlement to service connection for right leg shortening.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  By a rating decision dated June 2003, the veteran was 
granted service connection for a right heel reconstruction 
surgical scar, and assigned a 10 percent evaluation effective 
April 29, 2003.

2.  In March 2004, a rating decision proposed to reduce the 
evaluation for residuals of a right heel reconstruction 
surgical scar to 0 percent, based on findings obtained at a 
March 2004 VA medical examination showing that his symptoms 
did not meet the criteria required for the assignment of a 
compensable evaluation.

3.  A June 2004 rating decision reduced the veteran's 
disability evaluation for residuals of a right heel 
reconstruction surgical scar to 0 percent effective October 
1, 2004.  

4.  At the time of the reduction in June 2004, the 
compensable rating for residuals of a right heel 
reconstruction surgical scar had been in effect since April 
29, 2003, a period of less than three years.  

5.  At the time the RO reduced the 10 percent evaluation, 
there was evidence of sustained material improvement in the 
symptoms attributable to this service connected surgical 
scar.

6.  As of October 1, 2004, the veteran's right heel 
reconstruction surgical scar does not cover an area exceeding 
six square inches, it is not superficial and unstable, or 
superficial and painful; and it does not cause limitation of 
motion of the right ankle.

7.  The veteran does not have an additional scar of the right 
foot.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
residuals of a right heel reconstruction surgical scar have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 3.344(c), 4.1-4.14, 
4.71a, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2006).

2.  The criteria for a compensable evaluation for residuals 
of a right heel reconstruction surgical scar have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.71a, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2006).

3.  An additional scar of the right foot was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application or completeness of the application.  
Written notice provided in January 2004 and April 2004 
correspondence as well as the March 2005 statement of the 
case fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claims for service connection and 
an increased disability rating, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, he has testified at a Board video conference 
hearing, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

The veteran was granted service connection for residuals of a 
right heel reconstruction surgical scar in a June 2003 rating 
decision.  The disability was rated 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scars that 
are superficial and painful on examination.  

The April 2003 VA examination upon which the 10 percent 
disability rating was based indicated that the veteran 
injured his right heel in a fall during active duty, and 
underwent surgery to rebuild the right heel, using a bone 
graft from the right iliac crest area.  The graft was held in 
place with a metal plate and eight screws.  The veteran 
stated the surgical wound never healed completely and started 
draining and at this point the plate was removed due to 
infection.  He was in the hospital for one week, and then 
given six to eight weeks of intravenous antibiotics to 
resolve the osteomyelitis.

The veteran complained of chronic right ankle and foot pain.  
Examination of the skin showed two surgical scars, the first 
being on the lateral aspect of the right ankle.  It was 15 
centimeters in total length, 6 centimeters was vertical, and 
9 centimeters was horizontal, with almost a right angle at 
just below the lateral malleolus.  The vertical portion of 
the scar was very good in appearance.  It was only minimally 
atrophic and minimally hypopigmented.  There was a 2.5 
centimeter area at the right angle of the scar that was 
minimally adherent to the underlying tissue and was tender to 
palpation.  The remainder of the scar, being about 7 
centimeter was slightly depressed along its length.  The scar 
was stable.  It was superficial.  There was no inflammation 
or keloid formation.  There was no edema.  It was slightly 
increased in pigmentation at the area of adherence.  There 
was no induration or inflexibility of the skin.  There was no 
limitation of motion by the scar.  The diagnoses included a 
surgical scar of the right heel that was currently minimally 
symptomatic, but which had no significant effect on his 
activities of daily living or ability to be employed.  The 
examiner noted the veteran's foot pain and indicated this was 
neuralgia of the posterior tibial nerve.  

VA treatment and physical therapy records dated August 2003 
to January 2004 show post operative follow up for a right 
tarsal tunnel release and a plantar fasciotomy which were 
done in August 2003.  The veteran complained of intermittent 
sharp pain.  The examiner in October 2003 noted no pain on 
palpation of the right tarsal tunnel and the veteran could 
actively move his ankle and foot with no pain.  The examiner 
noted the incision site on the right foot was well healed. 
There was no dehiscence, mild edema but no erythema or 
increased warmth noted.  In January 2004, the veteran denied 
complications and felt he was ready to return to work.  It 
was noted the veteran reported decreased pain on plantar foot 
along an imaginary line extending from this incision.  When 
asked what percentage of pain relief the surgery had 
provided, the veteran replied 50 percent.

At a March 2004 VA examination, it was noted that the veteran 
fractured his right heel while in service and had surgery to 
rebuild his right heel using a bone graft from the right 
iliac crest area.  The veteran stated that the bone graft was 
held in place with a metal plate and eight screws.  He stated 
the surgical wound never completely healed and then finally 
started draining and at this point the plate was removed for 
fear of osteomyelitis.  The veteran was later diagnosed with 
tarsal tunnel syndrome and had surgery in August 2003 to 
improve the situation.

The examiner noted a surgical scar was at the medial aspect 
just posterior of the right ankle on the right foot that was 
6 centimeters in length and 1 centimeter in width.  He had no 
infection with the surgery.  The veteran's current complaints 
were numbness on the right heel.  He also complained of 
significant pain at his scar after walking for as short as 30 
minutes and stated that this gradually increased in pain 
throughout the day.  He indicated the pain level at rest 
would be a 4-5 and would be somewhat higher later in the day, 
but gave no specifics.  He stated he did not use any 
treatment for this but had complaints of numbness and 
tingling in his distal foot with occasional shooting pains to 
his distal foot, which was associated with his tarsal tunnel 
syndrome.  It was noted that the numbness on his heel was 
apparently an expected finding after his surgery as a portion 
of the nerve supply to this area was intentionally excised.  
This nerve branch was the medial calcaneal nerve.

The examination showed no scar pain.  There was no adherence 
to underlying tissue.  It was significantly hyperpigmented 
and had an irregular border with this pigmentation increase.  
The scar was stable and it was minimally depressed on 
palpation.  The scar was superficial.  There was no 
inflammation, edema, or keloid formation.  There was no skin 
inflexibility or induration.  There was no limitation of 
motion of the right ankle due to the scar.  His range of 
motion of the ankle was noted as normal.  

The diagnoses included scar from surgery for treatment of 
tarsal tunnel syndrome on the right medial aspect of the 
foot; numbness of the right heel area as a result of an 
intentional  resection of the medial calcaneal nerve during 
his surgical procedure for tarsal tunnel syndrome.

At his February 2006 Board video conference hearing, the 
veteran testified that he shattered his right heel while in 
service and reconstructed his heel bone using a piece of his 
hip.  Subsequently a second operation removed the hardware.  
The veteran indicated they operated for a third time trying 
to fix the nerve damage.  He stated the first two surgeries 
they went through the same scar and the last one they went in 
from a different position, a different side of his foot.  The 
veteran testified that the doctor told him that his right leg 
was now a half inch shorter than the left.  The veteran 
described that the scar tissue felt like it was wrapping 
around the nerves.  He indicated that the scars healed fine, 
but both scars were painful.  The veteran testified that his 
scars were so painful at times that he had to take time off 
from work.  

II.  Restoration of a 10 percent disability rating

Criteria

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In
addition, the RO must notify the veteran that he has 60 days 
to present additional evidence showing that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).  In this case, the RO satisfied these procedural 
requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(i)(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2)(i).  The RO satisfied the requirements by 
allowing a 60-day period to expire before assigning the 
reduction effective date.  
 
In the present case, the RO proposed to reduce the schedular 
rating for the residuals of a right heel reconstruction 
surgical scar to 0 percent via a March 2004 rating decision.  
The veteran was notified of such proposal via an April 1, 
2004 letter.  Subsequently, the RO implemented the rating 
reduction for the scar to a noncompensable rate effective on 
October 1, 2004, in a June 2004 rating decision.  The veteran 
was notified of such reduction in a July 2004 letter.  

In his July 2004 notice of disagreement (NOD) the veteran 
stated that he did not receive the March 2004 rating decision 
or the April 2004 due process letter.  The record, however, 
shows that the rating decision and letter were sent to his 
most recent address of record and was not returned by the 
postal service.  The veteran acknowledges receiving the June 
2004 rating decision which was sent to the same address.  
Under Mindenhall v. Brown, 7 Vet. App. 271 (1994), there is a 
presumption of regularity of the administrative process when 
there is a lack of clear evidence to the contrary.  The 
United States Court of Appeals for Veterans Claims (Court) 
has also held the veteran's statement of nonreceipt, standing 
alone, is not the type of "clear evidence to the contrary" 
necessary to rebut the presumption of regularity of the 
delivery of this notice.  Id.   As such, the RO met the 
requirements of the regulation for setting the effective date 
of the reduction.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension. It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history. This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines. Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction. Ratings on account of diseases 
subject to temporary or episodic improvement, e.g., manic 
depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated. Ratings on account of diseases which 
become comparatively symptom free (findings absent) after 
prolonged rest, e.g. residuals of phlebitis, arteriosclerotic 
heart disease, etc., will not be reduced on examinations 
reflecting the results of bed rest. Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).
 
The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (5 years or 
more). They do not apply to disabilities which have not 
become stabilized and are likely to improve. Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reduction, the question becomes 
whether the reduction was proper based on the applicable 
regulations.  Under 38 C.F.R. § 3.344(c) the provisions of 38 
C.F.R. § 3.344(a) are to be applied in cases involving an 
evaluation that had continued at the same level for five 
years or more.   The provisions of 38 C.F.R. § 3.344(c) are 
to be applied if the RO reduced an evaluation that had been 
in effect for less than five years.  
 
In this case, in reducing the 10 percent evaluation assigned 
to the veteran's scar to 0 percent, the RO made such 
reduction in the June 2004 rating decision when the veteran's 
disability evaluation had been in effect for less than five 
years.  Therefore, with regard to that particular reduction, 
section (c) is applicable.

At the time of this decision, the veteran's surgical scar was 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Under this section, a 10 percent evaluation is assigned when 
there are superficial scars that are painful on examination.

Scars involving areas other than the head, face, or neck, 
that are deep or cause limited motion are 10 percent 
disabling if the scar exceeds six square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802. 

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Analysis

In comparing the medical evidence upon which the 10 percent 
evaluation was initially predicated with the evidence upon 
which the reduction was based, the Board finds that 
improvement in the veteran's service connected residuals of a 
right heel reconstruction surgical scar was shown at the time 
of the proposed reduction.  The 10 percent rating was based 
on an April 2003 VA examination which found the veteran's 
scar to be tender to palpation, and minimally adherent to the 
underlying tissue.  By contrast, the objective findings on 
the March 2004 VA examination revealed no scar pain, no 
adherence to underlying tissue, and the scar was stable.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7804 scars, the 
veteran does not meet the criteria for a 10 percent 
disability rating because the examination in 2004 did not 
find the right heel scar to be objectively superficial and 
painful.

The Board also finds that the March 2004 VA examination was 
adequate for rating purposes.  The report reflects that the 
examiner conducted a comprehensive examination.  

Therefore, the Board finds that the reduction in the 
veteran's disability evaluation for his right heel scar to 0 
percent was proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) and the medical evidence of record.  As such, the 
preponderance of the evidence is against the veteran's 
claim.  A compensable rating for the scar is denied.

III.  Compensable evaluation for residuals of a right heel 
reconstruction surgical scar 

The Board finds that the veteran's noncompensable evaluation 
to properly reflect the current disability picture due to the 
right heel reconstruction surgical scar.  The March 2004 VA 
examination showed no scar pain, no adherence to underlying 
tissue, and the scar was stable.  The examiner found no 
limitation of right ankle motion due to the scar.  Indeed, 
the range of ankle motion was noted as normal.  

The veteran testified at his February 2006 Board video 
conference hearing that his scar was so painful that he had 
to take time off from work and described the scar tissue as 
if it was wrapping around the nerves.  The March 2004 VA 
examiner noted that the scar was stable and there was no 
adherence to underlying tissue.  The April 2003 VA examiner 
found the surgical scar of the right heel was minimally 
symptomatic, and would have no significant effect on his 
activities of daily living or his ability to be employed.  
This examiner associated the veteran's complaints of pain to 
tarsal tunnel syndrome secondary to his right foot injury and 
entrapment of the posterior tibial nerve.  The veteran is 
separately service connected for that disorder, and the 
rating assigned that disorder is not before the Board.

There is no showing that the veteran's right heel scar covers 
an area exceeding six square inches, it has not been 
characterized on examination as either superficial and 
unstable, or superficial and painful; and it does not cause 
limitation of motion of the right ankle.  That being the 
case, it is determined that a preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for the veteran's surgical scar of the right heel.  As such, 
denial of the appeal is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Service connection for an addition scar of the right 
foot

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for an additional scar of 
the right foot.  Although the veteran indicated that an 
additional scar was the result of an August 2003 VA right 
tarsal tunnel release and plantar fasciotomy, the March 2004 
VA examiner noted only one 6 centimeter x 1 centimeter scar 
on the right medial aspect of the foot.  Medical records fail 
to show that another scar was created during the third 
surgery for the tarsal tunnel release and plantar fasciotomy.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for an additional scar on the right foot; 
however, there is no medical evidence of record, which 
establishes that the veteran currently has this additional 
scar.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.


ORDER

Restoration of a 10 percent rating for residuals of a right 
heel reconstruction surgical scar is denied.

Entitlement to a compensable evaluation for residuals of a 
right heel reconstruction surgical scar is denied.

Entitlement to service connection for an additional right 
foot surgical scar is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


